1. The verdict is not contrary to the evidence.2. While it is not best to remark in the presence of the jury that certain evidence may be admitted “ for what it is worth,” lest the jury may misunderstand the meaning of the court, yet such a remark will not necessitate a new trial.3. The indictment being for assault and battery, and the defence justification on account of opprobrious words! the jury may take into consideration all the circumstances, including the relative size and strength of the parties in determining the question so raised.